Name: Commission Delegated Regulation (EU) 2015/1978 of 28 August 2015 amending Regulation (EU) No 978/2012 of the European Parliament and the Council as regards the modalities for the application of Article 8 listed in Annex VI to that Regulation
 Type: Delegated Regulation
 Subject Matter: Asia and Oceania;  economic conditions;  America;  trade policy;  tariff policy
 Date Published: nan

 5.11.2015 EN Official Journal of the European Union L 289/1 COMMISSION DELEGATED REGULATION (EU) 2015/1978 of 28 August 2015 amending Regulation (EU) No 978/2012 of the European Parliament and the Council as regards the modalities for the application of Article 8 listed in Annex VI to that Regulation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (1), and in particular Article 8(6) thereof, Whereas: (1) Pursuant to Article 8(1) of Regulation (EU) No 978/2012, the tariff preferences under the general arrangement of a generalised scheme of tariff preferences (GSP) shall be suspended, in respect of products of a GSP section originating in a GSP beneficiary country, when the average value of Union imports of such products over three consecutive years from that GSP beneficiary country exceeds the thresholds listed in Annex VI. The thresholds shall be calculated as a percentage of the total value of Union imports of the same products from all GSP beneficiary countries. (2) Where the list of GSP beneficiary countries is amended, Regulation (EU) No 978/2012 empowers the Commission to adopt delegated acts to amend Annex VI in order to adjust the modalities listed in that Annex so as to maintain proportionally the same weight of the graduated product sections as defined in Article 8(1). (3) With effect from 1 January 2015, Commission Delegated Regulation (EU) No 1421/2013 (2) removed China, Ecuador, the Maldives and Thailand from the list of GSP beneficiary countries listed in Annex II to Regulation (EU) No 978/2012. Due to the substantial share of GSP imports represented by those countries, their removal from the list of beneficiaries necessitates the amendment of the modalities listed in Annex VI to Regulation (EU) No 978/2012. (4) As a result of all the amendments to the list of countries in Annex II to Regulation (EU) No 978/2012 between the entry into force of that Regulation and 1 January 2015, the total imports into the Union from all GSP beneficiary countries taken as an average during the last three consecutive years (2012-2014) would decrease to 30,71 %. Sections S-2a, S-3 and S-5 of Annex V are outliers in the sense that for these sections the total imports into the Union from all GSP beneficiary countries would drop insignificantly (less than 10 %). Therefore, in order to maintain proportionally the same weight of the graduated product sections, the two thresholds listed in Annex VI should be increased to 47,2 % and 57,0 % respectively, except for Sections S-2a, S-3 and S-5 of Annex V, for which the threshold should remain at its present level. (5) As Delegated Regulation (EU) No 1421/2013 removed China, Ecuador, the Maldives and Thailand from the list of GSP beneficiary countries with effect from 1 January 2015, for the sake of coherence and legal certainty this Regulation should apply retroactively from 1 January 2015, HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EU) No 978/2012 is replaced by the following: ANNEX VI Modalities for the application of Article 8 1. Article 8 shall apply when the percentage share referred to in paragraph 1 of that Article exceeds 57,0 %. 2. Article 8 shall apply for each of the GSP sections S-2a, S-3 and S-5 of Annex V, when the percentage share referred to in paragraph 1 of that Article exceeds 17,5 %. 3. Article 8 shall apply for each of the GSP sections S-11a and S-11b of Annex V, when the percentage share referred to in paragraph 1 of that Article exceeds 47,2 %. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 303, 31.10.2012, p. 1. (2) Commission Delegated Regulation (EU) No 1421/2013 of 30 October 2013 amending Annexes I, II and IV to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences (OJ L 355, 31.12.2013, p. 1).